Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of F.J., a Child                      Appeal from the 115th District Court of
                                                       Upshur County, Texas (Tr. Ct. No. 682-17).
 No. 06-19-00041-CV                                    Memorandum Opinion delivered by Chief
                                                       Justice Morriss, Justice Burgess and Justice
                                                       Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 25, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk